The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 2, lines 15, 18, note that the recitations of “referred to massive MIMO” (i.e. lines 15) and “referred to as FD (Full Dimension)- MIMO” (i.e. line 18) should be rewritten as --referred to as “massive MIMO”-- and --referred to as “FD (Full Dimension)- MIMO”--, respectively at these instances for appropriate characterizations. Page 3, line 15, it is noted that the term “Disclosure” should be rewritten as --Summary of the Invention-- for consistency with PTO guidelines. Page 4, line 9, note that a --,-- should be inserted after “tension” for grammatical clarity; line 10, note that the recitation of “in the case of” is vague in meaning and thus should be rewritten for an appropriate characterization. Page 5, lines 4, 7, note that it is unclear with respect to what defined feature would “an outer member” be associated with and thus appropriate clarification is needed; lines 16 & 17, note that it is unclear whether the recitation of “having the RF signal connecting portion provided therein” would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed. Page 6, line 5, note that --respect to-- should be inserted sfter “with” for an appropriate characterization. Page 6, lines 19, 22, note that the recitation of “in a top-to-bottom direction” is respectively vague in meaning at these instances, especially since no such “top-to-bottom” orientation has been positively established and thus appropriate clarification is needed. Page 7, lines 1, 5, note that the respective recitations of “upper end portion” and “lower end portion”, at these instances are vague in meaning, especially in view of the indefinite nature of “upper” and “lower” orientations associated with the disclosed features and thus appropriate clarification is needed; lines 9 & 10, note that the recitation of “the outer circumference of the first side terminal” is vague in meaning, especially since no “outer circumferential surface” has been positively associated with the “first side terminal” and thus appropriate clarification is needed. Page 9, lines 6 & 7, note that the recitation of “be assembled” appears to be incomplete and thus should be rewritten for clarity of description; line 15, it is noted that --Brief-- should be inserted prior to “Description” for consistency with PTO guidelines. Page 11, line 14, note that --for Carrying Out the Invention-- should be inserted after “Best Mode” for consistency with PTO guidelines. Page 12, lines 5 & 6, note that the recitation of “such as first, second, A, B, (a) and (b) may” should be rewritten as -- such as “first”, “second”, “A”, “B”, “(a)” and “(b)” may-- for an appropriate characterization; line , note that the recitation of “of such terms” should be rewritten as just --term-- for an appropriate characterization; lines 16 & 17, note that the recitation of “the terms are not clearly defined in this specification” is vague in meaning as to what such a limitation is intended to convey and thus appropriate clarification is needed. Page 13, line 13, note that the recitation of “which an equal number … 7 to” should be rewritten as --which a number … 7 equals to-- for an appropriate characterization; line 15, note that --(ANT)-- should be inserted after “antenna” for an appropriate characterization; line 16, note that the recitation of “PCB 8” does not appear consistent with the subsequent recitations of reference label “8” being designated as an “outer member” (e.g. see page 15, line 11, etc.) and thus appropriate clarification is needed. Page 15, line 1, note that the recitation of “in FIG. 5 and the following drawings” is vague in meaning as to which “following drawings” are intended and thus appropriate clarification is needed. Page 16, line 22, note that the recitation of “because it is not predicted that …” is vague in meaning and thus appropriate clarification is needed. Page 17, line 11, note that “it is feared” should be rewritten for a more appropriate characterization and note that “be” should be rewritten as --become-- for idiomatic clarity, respectively. Page 18, line 6, note that the recitation of “needs to be paralleled” should be rewritten as --needs to be in parallel-- for an appropriate characterization. Page 19, line 2 and page 22, line 22, note that the recitation of “FIGS. 4 to 6” should be rewritten as --FIGS. 4, 5A, 5B and 6-- for an appropriate characterization consistent with the numbering of these drawings, respectively at these instances. Page 19, line 16, note that the recitations of “referred to as any one of an antenna board” should be rewritten as --referred to as  any one of an “antenna board”-- for an appropriate characterization. Page 21, lines 8, 10, 12; page 27, lines 6, 10; page 28, line 3: note that --(FIGS. 5A and 5B)-- should be inserted after “91” (i.e. page 21, line 8), inserted after “92” (i.e. page 21, line 10), inserted after “8” (i.e. page 21, line 12), inserted after “29” (i.e. page 27, line 6), inserted after “28” (i.e. page 27, line 10) and inserted after “62” (i.e. page 28, line 3) respectively at these instances for consistency with the labeling in those drawings. Page 23, line 17, should the reference to FIG. “4” be deleted as being not appropriate for the description herein? Page 24, line 14, note that --(see FIG. 4)-- should be inserted after “71” for consistency with the labeling in that drawing. Page 25, line 5, note that the recitation of “whose width” should be rewritten as --having a width that-- for an appropriate characterization. Page 27, line 23, note that the recitation of “leading end 61” does not appear consistent with the earlier recitations of reference label “61” being designated as an “upper end portion” (e.g. see page 26, lines 7, 15, etc.) and thus appropriate clarification is needed. Page 29, line 12, note that the recitation of “assembly hole 23” is vague in meaning, especially since reference label “23” does not appear in any of the drawings. Page 31, lines 12-20, note that the reference labels described herein should reference those drawings in which they appear (e.g. “portion 140” is in --FIGS. 7 and 9--, “port 25” is just in --FIG. 7--, etc.) for clarity and completeness of description. Page 32 lines 7-15, note that it is unclear whether “through-hole 171” would be properly associated with “reinforcement plate 195”, especially since FIG. 7 depicts the reinforcement plate (195) as having a through-hole (197), rather than a through-hole (171) and thus appropriate clarification is needed; line 18, note that “support portion 28” is vague in meaning, especially since no such label appears to be depicted in FIG. 8, to which this description pertains and thus appropriate clarification is needed. Page 35, line 23 to page 36, line 4, note that the reference labels described herein should reference those drawings in which they appear for clarity and completeness of description. Page 37, lines 4, 7, note that --(FIG. 11)-- should be inserted after “29” (i.e. line 4) and inserted after “271” (i.e. line 7), respectively at these instances for consistency with the labeling in those drawings. Page 39, line 22, note that the recitation of “descriptions thereof may be replaced” is vague in meaning and thus appropriate clarification is needed. Page 40, line 21, it is noted that “dielectric body 379” should be rewritten as --dielectric body 370-- for a proper numbering of that feature. Page 41, lines 15-17, regarding the description of “FIG. 16” herein, note that further elaboration of what is depicted in this drawing needs to be provided for clarity and completeness of description. At all occurrences throughout the specification description, note that the terms “disconnected” or “disconnection” should be rewritten as --disrupted-- or --disruption--, respectively for an appropriate characterization. Note that reference label “20” does not appear to be properly associated with any embodiments beyond FIG. 3 and thus appropriate clarification is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: At all occurrences throughout the specification, note that the following descriptive wording are vague in meaning and thus appropriate clarification is needed: “the accumulation amount of assembly tolerance”; “absorbing assembly tolerance”; “an outer member”; “may be housed into the other so as to overlap the other”; “side terminal”; “secondarily absorb assembly tolerance”. Additionally, throughout the specification description in general, note that specific paragraphs and the reference labels described therein should reference those drawings in which those labels appear therein for clarity and completeness of description.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels and/or descriptive wording appearing in the indicated drawings need a corresponding description in the specification’s description of that drawing for clarity and completeness of description: FIG. 1 (89, 90, 96, certain descriptive wording in and outside the blocks); FIG. 2 (2, 2’, 3, 4, 5, 10, certain descriptive wording in and outside the blocks); FIG. 3, “23”; FIG. 4, “30”; FIGS. 6, 16, all reference labels in the respective drawings; FIG. 7, (27, 90, 161, 197); FIG. 8, all reference labels except (150, 170, 180); FIG. 9, all reference labels except “140”; FIGS. 10-15, various reference labels throughout those drawings need to be correspondingly described.  Appropriate correction is required.
The drawings are objected to for the following reasons: In FIG. 1, note that a reference label --8-- needs to be provided such as to be commensurate with the specification description of FIG. 1; In FIG. 2, note that a --)-- should be inserted after the term “less”; In FIG. 7, note that the rightmost label “180a” should be rewritten as --180-- for an appropriate depiction (e.g. see FIG. 8); Note that reference label “90” appears to have been improperly used to denote distinctly different features in FIG. 1 and in subsequent drawings and thus appropriate clarification is needed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The use of the trademark Teflon (i.e. page 24, lines 5 & 6) has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-11, 15-17; 12-14; 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 12, 18, first full paragraph in each claim, note that it is unclear what would characterize an “outer member” in the context of a “cavity filter” and thus appropriate clarification is needed.
In claim 1, last paragraph therein, note that the recitation of “is housed into the other so as to overlap the other” is vague in meaning and thus appropriate clarification is needed.
In claims 4, 14, lines 3 & 4 in each claim, note that the recitation of “which passes through the terminal hole” is vague in meaning, especially since there has not been any  prior positive recitation of any terminal passing through the terminal hole and thus appropriate clarification is needed.
In claims 7, 8, lines 2 & 3 in each claim, note that the recitation of “in a top-to-bottom direction” is vague in meaning, especially since no such “top-to-bottom” orientation has been positively established and thus appropriate clarification is needed.
In claim 11, line 2, note that the recitation of “the outer circumference of the first terminal” is vague in meaning, especially since no “outer circumferential surface” has been positively associated with the “first side terminal” and thus appropriate clarification is needed.
Applicant’s arguments with respect to claims 1-4, 18 have been considered but are moot in view of the new grounds of rejection.
In particular, while applicants’ amendments are adequate to overcome the rejections based on provisional obviousness double patenting, it should be noted that the examiners review of the application has turned up numerous issues of indefiniteness under 35 USC 112, paragraph (b), as well as numerous informalities in the specification and drawings, as set forth above in this Office action, and thus need to be address by applicants’.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee